Title: Joseph Jones to Thomas Jefferson, 18 January 1819
From: Jones, Joseph
To: Jefferson, Thomas


          
            Sir
            Petersbg—Collrs office 18h Jany 1819
          
          This morning I was informed by mr Patrick Durkin of the house of Durkin, Henderson & co. owners of the Brig Planter, Daniel Anderson master from marseilles that the Brig wd not come up to City point to unload but wd at Norfolk—I wrote you dated 8h Jany 1819 by mail, that the Brig wd be up here in a few days, as they then told me.   our Consul at marseilles mr Stephen Cathalan has not yet sent me Invoice of your wines, olive oil, anchovies, macaronis, & immortal Flowers—I have nothing but a bill of lading for your things.—There are also one Cask of thirty-two Gallons red wine & two boxes of red wine for Thomas Jefferson Randolph esqr no Invoice, only a bill of lading.—as the Brig does not intend up here, until repaired I think you had better as soon as the Invoices come to hand, have the things for you & mr Randolph entered at Norfolk and I will endorse the Bills of Lading to any one you may direct me.
          
            I am Sir with the greatest respect Your obt Sert.
            Joseph Jones Collr
          
        